Title: General Orders, 4 April 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge saturday April 4th 1778.
Plymouth—Plympton Pembroke.


The Brigade Commissaries are to make an exact return of the horns delivered into the Quarter Master General agreeable to the orders of 8th of January last.
The Brigadier General of the day is to visit the Prisoners in the Provost during his tour of duty and to inquire into the manner of their treatment which he is to report with the number and kind of them and length of confinement when he gives in the General report of the Guards & occurrences.
This is to be considered as a standing order and to be punctually executed.
